              Case 6:18-bk-06821-KSJ        Doc 377   Filed 07/02/20     Page 1 of 4




                                          ORDERED.
     Dated: July 02, 2020




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   www.flmb.uscourts.gov

In Re:                                                      Case No. 6:18-bk-06821-KSJ
                                                            Chapter 7
DON KARL JURAVIN

                Debtor.
____________________________________/

                ORDER GRANTING CHAPTER 7 TRUSTEE'S MOTION
                   TO APPROVE SALE OF ASSETS SUBJECT TO
              OVERBID AND FOR APPROVAL OF OVERBID PROCEDURES

         THIS CASE came on for hearing on June 25, 2020 at 10:00 a.m., on the Chapter 7 Trustee's

Motion for Sale of Assets Subject to Overbid and for Approval of Overbid Procedures ("Motion")

(Doc. No. 349) and the Objection to Chapter 7 Trustee’s Motion to Approve Sale of Assets Subject

to Overbid and for Approval of Overbid Procedures (Doc. No. 356) filed by the Debtor. After

considering the Motion and the arguments of counsel and being otherwise fully advised in the

premises, it is

         ORDERED:

         1.       The Motion (Doc. No. 349) is GRANTED with respect to the approval of the

bidding procedures as set forth herein.
            Case 6:18-bk-06821-KSJ         Doc 377     Filed 07/02/20     Page 2 of 4




       2.      The Chapter 7 Trustee, Dennis D. Kennedy, is authorized to sell certain of the

Debtor’s assets, as listed below, to Wilmington Financial Services, LLC, a Delaware limited

liability company, pursuant to Section 363(f). The property subject to the sale is described as

follows:

               a. 2014 Jeep Wrangler, VIN # 1C4BJWDG8EL230021;

               b. 2018 Mercedes Benz GLS550W4, VIN # 4JGDF7DE7JB003154;

               c. Any and all of the Bankruptcy Estate’s causes of action, excluding any causes
                  of action arising under Chapter 5 of Title 11 of the United States Code and/or
                  which were not ripe as of the date Debtor’s assets became assets of the
                  Bankruptcy Estate;

               d. Any and all of the Debtor’s interest in Must Cure Obesity, Co.; Juravin, Inc.;
                  Roca Labs Nutraceutical USA, Inc.; and First Global Health Corporation; and

               e. Any and all of the Bankruptcy Estate’s interest in websites, blogs and social
                  media accounts, together with any and all passwords necessary to control the
                  web sites, blogs and social media accounts.

Collectively, the “Property.”

       The Property will be sold as is, where is, without any warranties of any kind whatsoever.

The sale is subject to all liens and encumbrances, and is subject to overbid provided that any

parties desiring to pay more than the Purchase Price comply with the procedures described below.

                                  OVERBID PROCEDURES

       3.      Initial Bidder. The Initial Bidder is Wilmington Financial Services, LLC, a

Delaware limited liability company, with a proposed purchase price of $43,000.00 (“Purchase

Price”).

       4.      Additional Bids. Additional Bids will be accepted by the Trustee during the

Bidding Period, provided they meet the following conditions (in such case, the submitting party

                                                2
              Case 6:18-bk-06821-KSJ       Doc 377     Filed 07/02/20     Page 3 of 4




shall be an “Additional Bidder” and together with the Initial Bidder, the “Active Bidders”):

       (a)      any Additional Bid must be sent in writing via email transmission to Dennis D.
                Kennedy at dan@ddkennedy.com and to Bradley M. Saxton at
                bsaxton@whww.com;

       (b)      the Additional Bid must exceed the current Purchase Price by a minimum of
                $2,000.00; and

       (c)      the Additional Bid must include a deposit in the total amount of the Additional Bid
                which deposit must be received by the Trustee by wire transfer no later than 3:00
                p.m. on July 24, 2020. Please contact Dennis D. Kennedy at
                dan@ddkennedy.com or Bradley M. Saxton at bsaxton@whww.com for wiring
                instructions.

       Any Additional Bid which meets the requirements of (a), (b) or (c) above shall be a

"Qualified Bid."


       5.       Bidding Period. The Bidding Period shall close at July 24, 2020 at 3:00 p.m.

(EST). Accordingly, any additional bid plus the deposit must be received by this time.

       6.       Private Auction. If the Trustee receives a higher and better Qualified Bid for the

purchase of the Property, the Trustee will contact the Active Bidders and hold a telephone auction

of the Property (“Auction”), on the earliest date the Trustee can arrange, which will be conducted

as follows:

                a. Amount of Bid. The starting bid at the Auction is the highest Qualified Bid
                   received by Trustee, and the minimum incremental bid at the Auction is
                   $2,000.00 above the preceding bid.

                b. Payment of Winning Bid. The winning bidder’s deposit shall be applied
                   towards the total and final purchase price. The winning bidder must pay the
                   full amount of the successful bid to the Trustee by 5:00 p.m. on August 3, 2020.

                c. Failure to Pay Winning Bid. Failure to pay the full winning bid amount results
                   in the automatic forfeiture of the deposit to the Trustee for the benefit of the
                   Estate, the permanent disqualification of the buyer, and a sale to the next

                                                 3
            Case 6:18-bk-06821-KSJ       Doc 377     Filed 07/02/20    Page 4 of 4




                  highest bidder or a new auction.

              d. Transfer of Interest. After approval of the Sale by the Court, the winning
                 bidder will be deemed the 100% interest holder in the Property.

              e. Refund of Deposit. Except as provided above in the subsection entitled
                 “Failure to Pay Winning Bid”, any funds held on deposit not associated with the
                 winning bid will be returned to their respective owners.

       7.     Final Sale Hearing. The Court shall conduct a Final Sale Hearing on August 4,

2020, at 1:00 p.m., before the Honorable Karen S. Jennemann, in Courtroom 6A, 6th Floor,

George C. Young Courthouse, 400 W. Washington Street, Orlando, Florida 32801.



Bradley M. Saxton is directed to serve a copy of this Order on interested parties who are
non-CM/ECF users and file a proof of service within 3 days of entry of the Order.




                                               4
